Citation Nr: 0409039	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a broken right arm.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  In that rating decision, the 
RO granted increased ratings for the veteran's service-
connected bilateral hearing loss and his service-connected 
left knee disability.  In the same rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for residuals of a broken right arm.  The veteran 
disagreed only as to the issue of whether new and material 
evidence has been presented to reopen the previously denied 
claim of entitlement to service connection for residuals of a 
broken right arm.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a broken right arm November 1979.  The veteran 
was notified of that decision; he did not appeal.  

2.  No new evidence pertaining to residuals of a broken right 
arm has been added to the record since the November 1979 RO 
decision. 


CONCLUSION OF LAW

The November 1979 rating decision in which the RO denied 
entitlement to service connection for residuals of a broken 
right arm is final, new and material evidence has not been 
presented, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
broken right arm.  He states that he broke his right arm in 
service in 1974.  He further states that he is still having 
problems with his right arm and feels a VA examination is in 
order because he does not have the money for a private 
doctor.  

The veteran initially filed a claim of entitlement to service 
connection for residuals of a broken right arm in June 1979, 
which was denied in a November 1979 VA rating decision.  
Implicit in the veteran's presentation is the contention that 
there is new and material evidence sufficient to reopen his 
previously denied claim.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal. The 
Board will then move on to its analysis.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. § 3.159 (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000.  Because the veteran's 
request to reopen the previously denied claim was received in 
October 2001, the provisions of the VCAA are applicable to 
his claim.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  The statute specifically 
provides that nothing in the VCAA shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below the Board 
finds that the development of this issue has proceeded in 
accordance with the provisions of the laws and regulation.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard established by the VCAA].  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims, such as this one.  

The RO informed the veteran of the evidence needed to 
substantiate his claim in November 2001 by informing him of 
the evidence required to establish service connection for a 
disability.  The RO also informed him that because service 
connection for a right arm condition had been previously 
denied, he had to submit new and material evidence to reopen 
that claim.  The RO also provided him the definition of new 
and material evidence.  In addition, the RO informed him of 
the information and evidence that he was required to submit, 
and the evidence that VA would obtain on his behalf.  As an 
alternative, the RO informed him that he could obtain the 
evidence and submit it to the RO.  In addition, in the 
February 2003 Statement of the Case, the RO provided the 
veteran with the pertinent sections of the VCAA and with 38 
C.F.R. § 3.159.  In that document the RO also informed the 
veteran of the regulatory definition of new and material 
evidence and provided the rationale for denying the claim.  
In its letter, the RO notified the veteran that he should 
identify or provide all relevant records.  

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection.  

Duty to assist

The revised statute and regulation pertaining to the VCAA 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before VA is 
required to fulfill the duty to assist and to evaluate the 
substantive merits of that claim.  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The RO attempted to obtain the veteran's service medical 
records in conjunction with his prior claim, but was unable 
to obtain records dated from November 1974 to January 1975 at 
which time the veteran reported he had received treatment in 
service for his right arm.  In 1979, the National Personnel 
Records Center (NPRC) reported that it had forwarded all 
available requested records.  Under these circumstances, the 
Board believes that an additional records search at NPRC 
would be fruitless and would only delay resolution of this 
appeal.  

With respect to the veteran's claim to reopen, the RO 
attempted to obtain private treatment records identified by 
the veteran and at the same time told the veteran that it was 
his responsibility to ensure that VA received the evidence.  
The identified private hospital told the RO said it has no 
records for the veteran.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim for service connection 
for residuals of a broken right arm.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  

Relevant Law and Regulations

Service connection - in general

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

The Board notes that the definition of new and material 
evidence was revised in August 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2003)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the veteran's claim was 
initiated in October 2001, his claim will be adjudicated by 
applying the law that became effective in August 2001.  

According to the revised definition, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers that is neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
veteran has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the veteran in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that laypersons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
found that "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

Background and analysis

When the veteran filed his initial service connection claim 
in June 1979, he reported he had a broken right arm in 
November 1974 and that he had received treatment from 
November 1974 to January 1975 at a hospital at the Belle 
Chase Naval Air Station, New Orleans, Louisiana.  He said the 
nature of his disability was that his right arm was crooked.  

The available service medical records showed treatment for 
unrelated complaints in at the medical department, Naval Air 
Station, New Orleans, Belle Chasse, Louisiana in August 1974 
and October 1974; there are no records covering the period 
from November 1974 to January 1975.  

During a VA examination in October 1979 the veteran gave a 
history of having fallen down steps when he was in downtown 
New Orleans in 1975.  He said that he was treated at the 
naval air station and was sent to the naval base and to the 
hospital.  He said his right arm was broken in two places and 
was reduced and put in a cast.  He said it healed and he was 
told his right arm was crooked and would not straighten out.  
He said that currently if he carried anything heavier than 50 
pounds, he had pain in his right wrist.  An X-ray of the 
right forearm showed no bone or joint abnormality.  The 
diagnosis was fracture, right arm, both proximal and distal, 
minimal residuals.  

Based on the evidence shown above, in a November 1979 rating 
decision the RO denied entitlement to service connection for 
residuals of a broken right arm on the basis that neither a 
broken right arm in service or post-service residuals were 
shown by the evidence of record.  In its rating decision, the 
RO indicated that service medical records contained no 
reference to treatment of a right arm fracture.  The RO 
further noted that although there were no findings on 
examination to justify the diagnosis, the examining physician 
gave a diagnosis of a right arm fracture.  The RO implied 
that the diagnosis was based on the history given by the 
veteran.  

In December 1979, the RO informed the veteran of its denial 
of the claim and gave him notice of his appellate rights.  As 
the veteran did not file a notice of disagreement within a 
year, the November 1979 RO rating decision is final.  See 
38 C.F.R. §§ 3.104, 20.1103.  

In October 2001, the veteran requested that his claim be 
reopened.  The only evidence added to the records is the 
veteran's October 2002 statement that he broke his arm in 
service and is still having problems with it.  The veteran 
has submitted no medical or lay evidence in support of his 
claim to reopen.  Although he has indicated that he received 
initial treatment for his claimed in-service right arm 
fracture at a Charity Hospital in New Orleans, that hospital 
has notified VA that the hospital currently has no records 
pertaining to the veteran.  Although advised to do so, the 
veteran has not furnished the records he identified.  

Is well established that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated: 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As noted above, the only evidence presented pertaining to 
this claim presented since the November 1979 decision is the 
veteran's October 2002 statement in which he reported having 
broken his right arm in service and stated his still having 
problems with it.  This evidence is not new, because the 
evidence of record in November 1979 included his assertion of 
having broken his right arm in service and having a crooked 
arm.  The October 2002 statement is merely reiterative of 
previous statements to that effect and are merely cumulative 
and redundant.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992). 

Moreover, to the extent that the veteran is seeking to 
establish that he has a current right arm disability and that 
it is related to the claimed in-service incident, it is well-
established that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding diagnoses or the etiology of disorders and 
disabilities, and his opinion is entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C. 5108." 

Based on the foregoing, there has been added to the record no 
new evidence that raises a reasonable possibility of allowing 
the claim in that the additional evidence, consisting 
exclusively of a reiteration of the veteran's previous 
contentions, does not provide medical evidence of a current 
disability, it does not provide evidence corroborating the 
veteran's contention that he broke his right arm in service, 
nor does it provide medical evidence of a connection between 
a current disability and the veteran's service.  

In summary, the evidence received since the November 1979 
decision is cumulative and redundant of the evidence 
previously considered by agency decisionmakers, and therefore 
is not new and material.  For the reason expressed above, the 
Board has determined that new and material evidence has not 
been submitted, and veteran's the claim of entitlement to 
service connection for residuals of a broken right arm is not 
reopened.  The benefits sought on appeal remain denied.  

Additional comments

For reasons and bases expressed above, the Board has 
determined that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for residuals of a broken right arm.  In this 
situation VA's duty to assist the veteran in developing the 
evidence in support of his appeal is limited to making 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, and obtaining any 
evidence held by a Federal department or agency, including 
the veteran's service medical records and VA treatment 
records.  VA is not obligated to provide a VA medical 
examination or obtain a medical opinion in the absence of a 
finding that new and material evidence has been submitted.  
See Paralyzed Veterans of America, et. al., 345 F.3d 1334, 
1364 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c) (2003).  In this 
case, as discussed above, appropriate evidentiary development 
has been accomplished to the extent required under the 
circumstances.  

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, the 
request to reopen the previously-denied claim of entitlement 
to service connection for residuals of a broken right arm is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



